DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 01/08/2019 and 09/27/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1 and 11 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Park et al. (US 20140062976 A1) discloses detecting, at a time/first time, by control circuitry of an electronic device, a bend/first bend in the flexible screen away from a side plane of the flexible screen and, in response to detecting the first bend, determining, by the control circuitry, a degree/first measure of bend/deflection away from the top plane of the flexible screen wherein the bend is proportional to how far away the screen is bent from the top plane of the flexible screen in un-bent form (figs. 2 and 33; [0090]); identifying, by the control circuitry, a first vertex of the first bend in the flexible screen (fig. 33: vertex 14); calculating a length/first length value less than a total length of the screen and selecting, by the control circuitry, a region/first region of the flexible screen, centered at a vertex ([0185]) wherein one dimension of a region is equal to a calculated length value (figs. 12-15B, 22, 23, 25 and 33; para [0128, 0170, 0185]); detecting, at another or second time subsequent to the first time, another or second bend in the flexible screen (figs. 2 and 33; [0090]).
Vertegaal et al. (US 20150309611 A1) discloses bending away from a top plane of the flexible screen wherein a length value is inversely proportional to a degree/measure of bending/deflection away from a top plane of a flexible screen, i.e. and in accordance with the specification, a sharp curve results in a selection of a smaller portion of the screen than a shallow curve (figs. 4-6 and 9; [00035, 0069, 0071-0073, 0076-0077, 0080]); detecting, at another or second time subsequent to the first time, another or second bend in the flexible screen away from the top plane of the flexible screen and, in response to detecting the second bend, determining, by a control circuitry, a second measure of deflection away from the top plane of the flexible screen, wherein the second degree or amount/measure of bend/deflection is higher than the first measure of deflection form (figs. 4-6); and calculating a second length value wherein the second length value is inversely proportional to the second measure of deflection away from the top plane of the flexible screen and wherein the second length value is smaller than the first length value and selecting, by the control circuitry, a second region of the flexible screen, centered at the vertex (figs. 4-6 and 9; [00035, 0069, 0071-0073, 0076-0077, 0080]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 11 as a whole.
 Thus, independent claims 1 and 11 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143